Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 08-04-2022. This application is a CON of 15/363,110 11-29-2016 PAT 10796329.
Claims 1, and 9 have been amended by Examiner’s AMENDMENT; Claims 7, and 15 have been cancelled, by EXAMINER’S AMENDMENT.














USC § 101 Analysis
Claims 1, 9, and dependent claim(s) 2-6, 8, 10-14, and 16, are directed to a technical solution to a technical problem associated with arresting fraud by employment of a private key of a cryptographic key pair, using a public key of the pair in verification of a specific transaction value and a coupon identification value, and transmitting a new blockchain address associated with invalidated coupons, and the immutability of said new address based on the mathematical difficulty of forging and using said coupon without successful verification by a fraudster who would not be able to provide an appropriate public key as depicted in Applicant specification, ¶¶34-35, specifically, 
“receiving, by a receiver of [[the]] a point of sale device, from a payment instrument, card details as part of an electronic payment transaction, wherein the card details include at least (i) payment credentials, (ii) a blockchain address generated using a private key of a cryptographic key pair, and (iii) a public key of the cryptographic key pair;
verifying, by [[the]] a processor of the point of sale device, the blockchain address using the public key included in the received card details;
electronically transmitting, by a transmitter of the point of sale device, a request for block data to a node of a blockchain network whereat a plurality of transaction values are stored, wherein the request includes at least the blockchain address identified from the card details and verified by the processor;
receiving, by the receiver of the point of sale device, from the blockchain network, blockchain data, wherein the blockchain data includes at least a specific transaction value, from the plurality of transaction values stored at the blockchain network, that corresponds to the blockchain address;
executing, by the processor of the point of sale device, a query on the blockchain data received from the blockchain network and identifying a coupon identification value and coupon data included in the specific transaction value that corresponds to the blockchain address; [[and]]
verifying, by the processor of the point of sale device, the coupon identification value identified from the blockchain data received from the blockchain network using the public key included in the card details received from the payment instrument; and
transmitting, by the transmitter of the point of sale device, a new blockchain transaction to the blockchain network, wherein the new blockchain transaction includes a transfer of the coupon data to a new blockchain address associated with invalidated coupons, such that a new transaction value for the new transaction may be included in a new block that is verified and added to the blockchain”.
Thus, based on the aforementioned analysis, the aforementioned claims are patent eligible.

35 USC § 103 
Closest prior art of record, Pennanen (US 10,346,814), Georgiadis (US 2021/0014060) and Brama (US 2016/0217436), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in Examiner-Initiated Interviews with Applicant Representative Sean Douglas on 11, 16-17 of August 2022; during the interviews Applicant representative agreed with the necessity of filing a terminal disclaimer against parent application case.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, and 9 have been amended by Examiner’s AMENDMENT; Claims 7, and 15 have been cancelled, by EXAMINER’S AMENDMENT---

AMENDMENT TO CLAIMS

1. (Currently Amended)	A method for authentication of a coupon using a blockchain, comprising:
receiving, by a receiver of [[the]] a point of sale device, from a payment instrument, card details as part of an electronic payment transaction, wherein the card details include at least (i) payment credentials, (ii) a blockchain address generated using a private key of a cryptographic key pair, and (iii) a public key of the cryptographic key pair;
verifying, by [[the]] a processor of the point of sale device, the blockchain address using the public key included in the received card details;
electronically transmitting, by a transmitter of the point of sale device, a request for block data to a node of a blockchain network whereat a plurality of transaction values are stored, wherein the request includes at least the blockchain address identified from the card details and verified by the processor;
receiving, by the receiver of the point of sale device, from the blockchain network, blockchain data, wherein the blockchain data includes at least a specific transaction value, from the plurality of transaction values stored at the blockchain network, that corresponds to the blockchain address;
executing, by the processor of the point of sale device, a query on the blockchain data received from the blockchain network and identifying a coupon identification value and coupon data included in the specific transaction value that corresponds to the blockchain address; [[and]]
verifying, by the processor of the point of sale device, the coupon identification value identified from the blockchain data received from the blockchain network using the public key included in the card details received from the payment instrument; and
transmitting, by the transmitter of the point of sale device, a new blockchain transaction to the blockchain network, wherein the new blockchain transaction includes a transfer of the coupon data to a new blockchain address associated with invalidated coupons, such that a new transaction value for the new transaction may be included in a new block that is verified and added to the blockchain.

2. (Original)	The method for authentication of a coupon using a blockchain according to claim 1, further comprising:
executing, by the processor of the point of sale device, a query on a memory of the point of sale device and applying the coupon data included in the specific transaction value to transaction data for the electronic payment transaction.

3. (Original)	The method for authentication of a coupon using a blockchain according to claim 1, further comprising:
modifying, by the processor of the point of sale device, a transaction amount associated with the electronic payment transaction based on the coupon data included in the specific transaction value.

4. (Original)	The method for authentication of a coupon using a blockchain according to claim 3, further comprising:
electronically transmitting, by the transmitter of the point of sale device, the modified transaction amount to an acquiring institution for processing of the electronic payment transaction.

5. (Original)	The method for authentication of a coupon using a blockchain according to claim 1, further comprising:
receiving, by the receiver of the point of sale device, a notification from an acquiring institution indicating that the electronic payment transaction was approved and processed successfully.

6. (Original)	The method for authentication of a coupon using a blockchain according to claim 1, further comprising:
transmitting, by the transmitter of the point of sale device, a notification to the payment instrument indicating that the coupon was used successfully.

7. (Cancelled)	

8. (Original)	The method for authentication of a coupon using a blockchain according to claim 1, wherein the receiving of the card details from the payment instrument includes at least one of: decoding of a magnetic strip, a near field communication transmission, and decoding of a displayed machine-readable code.

9. (Currently Amended)	A system for authentication of coupons using a blockchain, comprising:
a receiver 
a processor, of the point of sale device, configured to verify the blockchain addressing using the public key included in the received card details; and
a transmitter, of the point of sale device, configured to transmit a request for block data to a node of a blockchain network whereat a plurality of transaction values are stored, wherein the request includes at least the blockchain address identified from the card details and verified by the processor, wherein 
	the receiver, of the point of sale device, is further configured to receive, from the blockchain network, blockchain data, wherein the blockchain data includes at least a specific transaction value, from the plurality of transaction values stored at the blockchain network, that corresponds to the blockchain address,
	the processor, of the point of sale device, is further configured to (i) execute a query on the blockchain data received from the blockchain network and identifying a coupon identification value and coupon data included in the specific transaction value that corresponds to the blockchain address, and (ii) verify the coupon identification value identified from the blockchain data received from the blockchain network using the public key included in the card details received from the payment instrument,
	the transmitter, of the point of sale device, is further configured to transmit a new blockchain transaction to the blockchain network, wherein the new blockchain transaction includes a transfer of the coupon data to a new blockchain address associated with invalidated coupons, such that a new transaction value for the new transaction may be included in a new block that is verified and added to the blockchain.

10. (Original)	The system for authentication of coupons using a blockchain according to claim 9, further comprising:
a memory, of the point of sale device, wherein 
the processor is further configured to execute a query on the memory of the point of sale device and apply the coupon data included in the specific transaction value to transaction data for the electronic payment transaction.

11. (Original)	The system for authentication of a coupon using a blockchain according to claim 9, wherein the processor of the point of sale device is further configured to modify a transaction amount associated with the electronic payment transaction based on the coupon data included in the specific transaction value.

12. (Original)	The system for authentication of a coupon using a blockchain according to claim 11, wherein the transmitter, of the point of sale device, is further configured to transmit the modified transaction amount to an acquiring institution for processing of the electronic payment transaction.

13. (Original)	The system for authentication of a coupon using a blockchain according to claim 9, wherein the receiver, of the point of sale device, is further configured to receive a notification from an acquiring institution indicating that the electronic payment transaction was approved and processed successfully.

14. (Original)	The system for authentication of a coupon using a blockchain according to claim 9, wherein the transmitter, of the point of sale device, is further configured to transmit a notification to the payment instrument indicating that the coupon was used successfully.

15. (Cancelled)

16. (Original)	The system for authentication of a coupon using a blockchain according to claim 9, wherein the receiver, of the point of sale device, is configured to receive the card details from the payment instrument via at least one of: decoding of a magnetic strip, a near field communication transmission, and decoding of a displayed machine-readable code.











Allowable Subject Matter
Claims 1-6, 8-14, and 16, are allowed.
The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Pennanen (US 10,346,814), Georgiadis (US 2021/0014060) and Brama (US 2016/0217436) disclose blockchain authentication mechanisms, they do not explicitly disclose: 
“receiving, by a receiver of [[the]] a point of sale device, from a payment instrument, card details as part of an electronic payment transaction, wherein the card details include at least (i) payment credentials, (ii) a blockchain address generated using a private key of a cryptographic key pair, and (iii) a public key of the cryptographic key pair;
verifying, by [[the]] a processor of the point of sale device, the blockchain address using the public key included in the received card details;
electronically transmitting, by a transmitter of the point of sale device, a request for block data to a node of a blockchain network whereat a plurality of transaction values are stored, wherein the request includes at least the blockchain address identified from the card details and verified by the processor;
receiving, by the receiver of the point of sale device, from the blockchain network, blockchain data, wherein the blockchain data includes at least a specific transaction value, from the plurality of transaction values stored at the blockchain network, that corresponds to the blockchain address;
executing, by the processor of the point of sale device, a query on the blockchain data received from the blockchain network and identifying a coupon identification value and coupon data included in the specific transaction value that corresponds to the blockchain address; [[and]]
verifying, by the processor of the point of sale device, the coupon identification value identified from the blockchain data received from the blockchain network using the public key included in the card details received from the payment instrument; and
transmitting, by the transmitter of the point of sale device, a new blockchain transaction to the blockchain network, wherein the new blockchain transaction includes a transfer of the coupon data to a new blockchain address associated with invalidated coupons, such that a new transaction value for the new transaction may be included in a new block that is verified and added to the blockchain”, in the context of the claim when considered as a whole. These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent 1, 9, and dependent claim(s) 2-6, 8, 10-14, and 16, are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: Meadows (US 2015/0278820): employing coupon addresses in blockchain systems, Harris (US 2015/0348169): marketplace software platform that provides the capability for: (i) the negotiation of a retailer item(s) price or selection from various price offers; (ii) the issuance of an electronic discount or intelligent coupon (the "iPOWM") that may correspond to the price selected or negotiated; and (iii) the storage and updating of such iPOWM in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682